In the United States Court of Federal Claims
                                No. 21-1736
                           (Filed: April 15, 2022)
                          (Re-Filed: May 4, 2022)1

   **********************
   M6-VETS, LLC,
                 Plaintiff,                      Bid protest; post-award bid
                                                 protest;       best     value
                                                 determination;        highest
   v.
                                                 technically rated proposal
   THE UNITED STATES,                            with a fair and reasonable
                 Defendant,                      price; transitive property of
                                                 inequality;          unequal
   and                                           treatment; Blue & Gold
   HALVIK CORP.,
                        Intervenor,
   and
   STEAMPUNK, INC.,
                 Intervenor,

   and
   RIVA SOLUTIONS, INC.,
                 Intervenor,

   and
   BOOZ ALLEN HAMILTON INC.,
                Intervenor.
   **********************

     Ryan C. Bradel, Tysons, VA, for plaintiff, M6-VETS, LLC, with
whom was P. Tyson Marx, of counsel.

       John M. McAdams III and Elinor J. Kim, Trial Attorneys, United

1 This opinion was originally issued under seal in order to afford the parties
an opportunity to propose redactions of the protected material. We have
redacted information necessary to safeguard the competitive process.
Redactions are indicated by brackets.

                                      1
States Department of Justice, Civil Division, with whom were Brian M.
Boynton, Principal Deputy Assistant Attorney General, Patricia M.
McCarthy, Director, and Lisa L. Donahue, Assistant Director, for defendant.
Nicholas Oettinger and Andrew Squire, United States Patent & Trademark
Office, of counsel.

      Alexander J. Brittin, Washington, DC, for intervenor, Halvik Corp.,
with whom were Mary Pat Buckenmeyer and A. Jonathan Brittin, Jr., of
counsel.

       David S. Black, Tysons, VA, for intervenor, Steampunk, Inc., with
whom were Gregory R. Hallmark, Amy L. Fuentes, Kelsey M. Hayes, and
Hillary J. Freund, of counsel.

       Elizabeth N. Jochum, Washington, DC, for intervenor, RIVA
Solutions, Inc., with whom were Tjasse L. Fritz, Samarth Barot, and Patrick
Collins, of counsel.

      Gary J. Campbell, Washington, DC, for intervenor, Booz Allen
Hamilton Inc., with whom was Lidiya Kurin, of counsel.

                                 OPINION

       This is a post-award bid protest of the United States Patent and
Trademark Office’s (“USPTO” or “agency”) decision to award an indefinite-
delivery, indefinite-quantity contract for IT services to five companies: one
non-intervening company, Science Applications International Corporation
(“SAIC”), and four intervening companies, Halvik Corp. (“Halvik”); Booz
Allen Hamilton Inc. (“BAH”); RIVA Solutions, Inc. (“RIVA”); and
Steampunk, Inc. (“Steampunk”). Plaintiff, M6-VETS, LLC (“M6” or
“protestor”), complains that the agency unreasonably evaluated Halvik’s past
performance, irrationally and unequally evaluated M6’s technical approach,
arbitrarily excluded labor rates from its analysis on how an offeror motivates
and retains personnel, improperly and unlawfully evaluated price, and
unreasonably used the transitive property of inequality. After a remand, the
matter is now fully briefed on cross-motions for judgment on the
administrative record, and oral argument was held on March 14, 2022.
Because the agency’s actions were reasonable, we deny the protest. Due to
the related protests also filed in this procurement, the court’s opinion in
Stratera Fulcrum Technologies, LLC v. United States, 21-1770C, addresses


                                      2
             many of the claims made here. The parties may look to that opinion for our
             reasoning and applicable legal standards. If the necessary facts differ or the
             protestor presented unique arguments, they are addressed below.

                                                     BACKGROUND

                      The following ratings were assigned to the protestor and awardees:

Vendor Name           Business Size       Factor 1       Factor 2      Factor 3      Factor 4           Factor 5
Halvik Corporation       Small             N/A        Satisfactory   Superior     Superior       Fair and Reasonable
RIVA                     Small             N/A        Superior       Superior     Satisfactory   Fair and Reasonable
Steampunk                Small             N/A        Satisfactory   Superior     Superior       Fair and Reasonable
Booz Allen Hamilton      Large        Satisfactory    Superior       Superior     Superior       Fair and Reasonable
SAIC                     Large        Satisfactory    Satisfactory   Superior     Superior       Fair and Reasonable
M6-VETS                  Small             N/A        Satisfactory   Superior     Satisfactory   Fair and Reasonable


             Pl.’s Mot. at 12.

                                                     DISCUSSION

                 I.        The Agency Did Not Arbitrarily or Unequally Evaluate M6’s
                           Technical Approach

                    M6 argues that it should have received two additional strengths for its
             technical approach: one for its “[*****]” and one for its “[*****] code
             deployment and [*****] code testing,” which M6 also argues was a strength
             given to other offerors.2 Pl.’s Mot. at 21 (citing AR 2019, 2022–23). The

             2 M6 also argues in this section that it was improperly assigned a
             Satisfactory rating despite having zero weaknesses in its technical approach.
             Such matters are well within the discretion of the agency, as M6
             acknowledges. See Pl.’s Mot. at 21. It argues that it can attack the
             agency’s assignment of adjectival ratings as the agency used the ratings to
             “pre-select [*****] as the fourth-best offeror.” Id. (Emphasis in original).
             First, there is no indication the agency pre-selected [*****] to be the fourth-
             best offeror. It selected [*****] to be the control offeror. Second, as
             explained in Stratera, using the adjectival ratings to select a control is
             reasonable, as conducting an in-depth comparison of proposals to select a
             control would be contrary to the very purpose of selecting a control offeror.
             M6’s ratings were based on an in-depth evaluation, and we will not disrupt
             the agency’s decision.


                                                            3
government contends that it appropriately evaluated proposals and awarded
strengths. We find no basis to overturn the agency’s decision in this respect.

       First, M6 argues that its [*****] should have received an additional
strength because its proposal was “tailored to the Agency’s requirements” and
was “tailored to integrate [*****] into the USPTO portfolio.” Id. M6 then
goes on to describe its Playbook and why it deserved a strength.

        The government responds that it acted within its discretion to not award
M6 a strength. It argues that the [*****] was M6’s proposed technical
approach and that it did receive strengths, but M6 appears to seek an
“‘overarching’ strength because of the way it was supposedly tailored to meet
the USPTO’s needs.” Def.’s Mot. at 15 (citing Pl.’s Mot. at 28). It contends
that M6 tailoring its proposal to the agency’s needs is expected of vendors. As
such, the agency exercised its discretion to not award M6 a strength for it. We
agree with the government.

        Awarding strengths is up to the discretion of the agency. M6 has
provided no reasoning that it deserved a strength for its [*****] beyond the fact
that it tailored the approach to the agency. 3 Such an assertion is merely a
disagreement with the agency’s evaluation.

       Second, M6 argues that other offerors received strengths for “[*****]
code deployment and [*****] code testing,” while it proposed the same feature.4
Pl.’s Mot. at 22 (citing AR 2022–23). M6 argues that Steampunk received a
strength for its “[*****]” that provided “[*****] for [*****] testing and

3 Although the heading of this section of M6’s motion implies that other
offerors received strengths for tailoring their proposals to the agency’s needs,
M6 has not identified a proposal that received such a strength, nor has it said
that its proposal is substantively indistinguishable from any such proposal.

4 M6 also argues in this section that Halvik received a strength that M6
should have received as well, but it makes no mention of how this relates to
[*****] code deployment and [*****] code testing. Instead, M6 argues that
Halvik received a strength for a having a “holistic” approach, while M6 did
not despite the “flexibility and variety of processes” M6 proposed. Pl.’s
Mot. at 24–25. It then describes the processes M6 proposed, but it did not
say how they were substantively indistinguishable from Halvik’s proposal.
The government responds with differences between the proposals. M6 has
not met its burden to show the agency acted beyond its discretion.


                                       4
deployment [*****].” 5 Pl.’s Mot. at 22 (quoting AR 944, 22F2).                M6
contends that it offered the same service to the agency.

       The government responds that it reasonably assigned a strength to
Steampunk and not to M6. It argues that Steampunk’s [*****] was [*****],
distinguishing it from M6’s proposal for [*****]. We agree with the
government.

      M6’s proposal is distinguishable from Steampunk’s. M6 makes no
mention of the details that the government identified in Steampunk’s proposal.
Compare AR 1530 with AR 2037. The agency acted well within its discretion.

   II.     The Agency Did Not Unreasonably Evaluate Offerors’ Program
           Management and Staffing Approach or Unequally Evaluate
           M6’s Approach

       M6 next argues that the agency erred when it evaluated the offerors’
program management and staffing approach and that it unequally evaluated
M6’s proposal. Specifically, it quibbles with the agency’s decision to not
consider labor rates when evaluating the offerors’ abilities to retain and motivate
personnel. It argues that the agency’s decision was “asinine,” as pay and
benefits affect motivating and retaining personnel. Pl.’s Mot. at 26. It further
argues that there is a “tension” with not evaluating labor rates, as the agency
considered offerors’ benefits, compensation, and bonuses during its evaluations.
Pl.’s Reply at 16. To then not address labor rates is irrational, according to
M6.

       The government responds that there was no requirement RFP to evaluate
labor rate’s effect on retaining and motivating personnel nor was there any
mention that labor rates would be evaluated under any factor but price. Thus,
the government argues that the argument is waived under the Blue & Gold
standard. Further, the government argues that the tension referred to by M6 is
speculative and appears to simply be a method for M6 to argue that labor rates
should have been considered. We agree with the government.


5 M6 also argues in parentheticals that other offerors received strengths for
code deployment and [*****] testing. While M6 does not explain how the
proposals are substantively indistinguishable, the government responds with
the differences between the proposals. Based on the record, we see no basis
to overturn the agency’s decisions.


                                        5
        Evaluating labor rates when considering an offeror’s ability to retain and
motivate personnel was not required. The RFP made no mention of such a
requirement, and M6 does not make the assertion that it does. To argue that
the RFP does require such an analysis is waived, as it is clear from the RFP that
the agency was not required to do so. Under the Blue & Gold standard, M6
should have raised the issue before proposals were due. To the extent that M6
does not argue that it should have been a standard and it was simply arbitrary
for the agency to not consider labor rates while considering other kinds of
compensation, the agency had discretion in what it considered when evaluating
offerors’ proposals. M6’s argument that the agency should have considered
labor rates is a mere disagreement with the agency’s decision.

       M6 also argues that its program management and staffing approach was
evaluated unequally compared to another offeror. M6 contends that it received
a significant weakness for its “lack of information on [*****],” while Halvik
received only a weakness for a similar issue. Pl.’s Mot. at 27 (citing AR 946,
12F4).

        The government responds that Halvik’s proposal was distinguishable.
It contends that M6’s proposal lacked details on [*****]. Halvik’s proposal,
however, did provide details on its transition out plan, but they were largely
inadequate, according to the government. The differences in the proposals
resulted in the different degrees of weaknesses. We agree with the government.

       The proposals are clearly distinguishable, resulting in the different
evaluations. M6’s lacks detail. See AR 2075. It speaks in generalities and
essentially only states [*****]. Halvik’s proposal, on the other hand, provided
a timeline and more details to the agency. See AR 1259–60. Because the
proposals are distinguishable, we cannot interfere with the agency’s decision.

   III.    The Agency’s Use of the Transitive Property of Inequality Was
           Not Irrational

       M6 then contends with the agency’s use of the transitive property of
inequality. It argues that the agency pre-selected [*****] as the fourth-best




                                        6
offeror,6 “favored speed over accuracy,” did not conduct a best value analysis,7
and misevaluated proposals. Pl.’s Mot. at 29.

       As stated in Stratera, the agency’s use and application of the transitive
property was reasonable. The transitive property is not barred by any statute
or the FAR, and the agency performed its analysis reasonably when
comparing [*****] to other offerors. Through an in-depth comparison, the
agency found M6’s proposal to be worse than [*****]. It also found [*****]
to be worse than Halvik’s, RIVA’s, and Steampunk’s. It is reasonable,
therefore, to conclude that all three offerors then presented a better offer than
M6.

   IV.      The Agency Reasonably Evaluated Price

       M6 then turns to the agency’s evaluation of price. It argues that the
agency committed two errors when evaluating price: (1) the agency
unreasonably claimed all offerors’ prices were fair and reasonable, despite the
wide difference in prices; and (2) the agency did not consider price when
conducting its best value comparisons. The government responds that it
reasonably evaluated the offerors’ prices and that M6 waived the right to
challenge how the agency would consider price.            We agree with the
government.

        M6 first argues that the agency unreasonably evaluated all offerors’
prices as fair and reasonable. It points to differing prices offered by the small
business awardees and itself, saying that the differences between the prices
should not have resulted in all prices being rated fair and reasonable. Thus,
the protestor argues, the agency did not actually consider price when evaluating
offers.

         The government responds that it evaluated the offerors’ prices


6 As stated in Stratera, the agency reasonably selected [*****] as the control
offeror. Further, as stated above, [*****] was selected as the control, and
there is no indication it was pre-selected as the fourth-best offeror. See
supra Section I, n.1.

7 This argument appears to concern whether the agency was required to
conduct a tradeoff, as it cites that the best value comparisons did not include
price as a consideration. This argument is addressed in Section IV
discussing the evaluation of price.

                                       7
reasonably and in line with the RFP. It argues that the agency had discretion
in what it considered fair and reasonable, and that it properly exercised that
discretion in evaluating prices. It contends that M6 offers no authority to
support its position and instead “cherry-picks” figures to show that the agency
acted unreasonably. Def.’s Mot. at 33 (citing Pl.’s Mot. at 37). We agree
with the government.

       The record clearly shows that the agency evaluated prices. See AR Tab
28. M6 points to no portion of the RFP or the FAR to argue that the agency
did not evaluate prices correctly. It simply appears to disagree with the
agency’s findings that the prices are reasonable. What is a reasonable price,
however, is up to the discretion of the agency, and we do not possess the
expertise to say the agency acted unreasonably.

        M6 then argues that the agency ignored price in its best value analysis
by only determining whether a price is fair and reasonable. This is similar to
arguments advanced in Stratera. 8 M6 waived the right to raise this issue
during this protest, as it was clear how price would be considered in the
solicitation.

   V.      M6 Was Not Prejudiced by the Agency’s Evaluation of Halvik’s
           Past Performance

       M6’s arguments concerning the evaluation of Halvik’s past
performance are largely similar to the arguments advanced in Stratera, and
they are also irrelevant for the same reasons addressed in that opinion. M6
was not prejudiced by the agency’s evaluation of Halvik, as [*****] was still
ahead of M6 for award.

                               CONCLUSION

        Because the agency acted reasonably in its analysis, M6’s MJAR is


8 M6 does advance a unique argument that by using HTRFRP, the agency
was not actually conducting an analysis based on the best value continuum.
Still, however, it is clear from the RFP that the agency said it would conduct
the procurement based on the best value continuum and that the agency
would award contracts to the proposals that were the highest technically rated
that had a fair and reasonable price. AR 540. Thus, if these two concepts
are diametrically opposed, M6 should have protested the issue before
proposals were due. Because it did not, it has waived this argument.

                                      8
denied and the government’s and intervenors’ cross-MJARs are granted. The
Clerk of the Court is directed to enter judgment for the defendant and dismiss
the case. No costs.



                                                 s/Eric G. Bruggink
                                                 Eric G. Bruggink
                                                 Senior Judge




                                      9